Citation Nr: 0027185	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for a shell 
fragment wound (SFW) of the left distal biceps, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for left arm and hand 
disorders secondary to a SFW of the left distal biceps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

The appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for post-
traumatic stress disorder (PTSD) and for left forearm and 
hand disorders as secondary to a service-connected SFW of the 
left distal biceps and granted service connection for a SFW 
of the left distal biceps, assigning a 10 percent evaluation.  
In a June 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.  
The veteran did not file a notice of disagreement with 
respect to this action; thus, it is not before the Board of 
Veterans' Appeals (Board) on appeal.

The veteran submitted additional outpatient treatment records 
in June 2000 after the case had been certified to the Board.  
A waiver of his right to have the RO consider the evidence 
accompanied his submission.  38 C.F.R. § 20.1304(c) (1999). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased evaluation for a SFW of 
the left distal biceps has been developed by the RO.

2.  The veteran is right handed.

3.  The veteran's service-connected SFW is manifested by a 
through-and-through shell fragment wound of the left distal 
biceps with no more than moderate muscle disability and 
healed, barely visible asymptomatic scars.

4.  The record includes medical evidence indicating that the 
veteran may have left forearm and hand disorders, which are 
secondary to the service-connected SFW  disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
SFW of the left distal biceps have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.56, 4.59, 4.78, Diagnostic Code 5305 (1999). 

2. The claim for service connection for left forearm and hand 
disorders, secondary to a service-connected SFW disability, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for a Shell Fragment Wound of the Left 
Distal Biceps

The veteran claims that he has suffered an increase in the 
severity of his SFW disability.  Initially, the Board notes 
that the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the veteran's claim for the 
increased evaluation is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, an appeal from the initial assignment 
of a disability evaluation requires consideration of the 
entire time period involved and contemplates staged ratings 
where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After examining the record, the Board is satisfied that all 
relevant facts have been properly developed with regard to 
this issue; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major (dominant) or 
minor (nondominant) extremity, that is, the one predominantly 
used by the individual.  Only one extremity is considered to 
be major and a person is presumed to be right-handed unless 
there is evidence of left-handedness.  38 C.F.R. § 4.69.  
Since the veteran indicated on his report of medical history 
on his induction examination that he was right-handed, the 
rating for the left arm is to be made on the basis of that 
extremity being the minor extremity.

As noted in the introduction, the appeal on the increased 
evaluation for a SFW disability issue arises from the March 
1997 rating decision which granted service connection for a 
SFW of the left distal biceps with a 10 percent rating 
effective from November 18, 1996 (the date of claim).  During 
the pendency of this appeal, VA issued new regulations for 
evaluating disabilities due to muscle injuries.  See 62 Fed. 
Reg. 30235-30240 (1997).  These changes became effective July 
3, 1997.  See 38 C.F.R. §§ 4.47-4.56, 4.69 and 4.72 (1999).  
The RO applied the revised criteria in its evaluation of the 
veteran's service-connected residuals of a SFW of the left 
distal biceps in its April 1998 statement of the case and its 
September 1998 supplemental statement of the case, which 
continued the 10 percent evaluation (hereinafter referred to 
as "current" regulations).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In reviewing 
this case, the Board must therefore evaluate the veteran's 
service-connected residuals of a SFW of the left distal 
biceps under both the old and current regulations to 
determine whether the veteran is entitled to a higher initial 
evaluation under either set of criteria.  With regard to the 
rating issue now on appeal, the new regulatory criteria did 
not in any significant way change the prior regulatory 
criteria.

Factors for consideration in the rating of residuals of shell 
fragment wounds are set forth in 38 C.F.R. § 4.56.  The old 
version of that section provided that moderate disability of 
the muscles may result from through-and-through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment.  The absence of 
the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also 
reflects moderate injury.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Consistent complaints on record from 
the first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Evidence of moderate disability includes entrance and (if 
present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short tract of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

Moderately severe disability of the muscles is characterized 
by evidence of a through and though or deep penetrating wound 
by a high velocity missile of small size or a large missile 
of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parties, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Under the current version of the rating criteria, 38 C.F.R. 
§ 4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damages shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56 (1999).

The current version of 38 C.F.R. § 4.56 is otherwise 
basically the same as the old version.  Additionally, the 
current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, which has been 
rescinded.  For the sake of clarity and in order to show that 
both versions have been fully considered by the Board, the 
current version follows.

Under 38 C.F.R. § 4.56(d)(2), a moderate disability of 
muscles is described as: (i) Type of injury: through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; (ii) History and 
complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles: (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Under 38 C.F.R. § 4.56(d)(3), a moderately severe disability 
of muscles: (i) Type of injury: through-and-through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period of 
treatment for the wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars, indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side demonstrate positive evidence of impairment.

While the veteran was in service in Indochina in December 
1971, the service medical records indicate that the veteran 
had a through-and-through shrapnel wound to his distal left 
upper arm just above the antecubital fossa.  At that time, a 
small 1-2 mm lump medial to lateral entrance shrapnel wound 
was noted.  X-rays were normal and there was no inflammation.  
The veteran was treated with Bacitracin; the injured areas 
subsequently healed with no residuals of the scars. 

At a February 1986 VA examination, the veteran reported that 
he was involved in an industrial accident in 1985, which 
injured his cervical spine and described post-traumatic neck 
pain and headache related to an extension cervical injury 
(whiplash).  He also complained of lumbar pain radiating to 
both lower extremities.  An examination of the spine 
indicated that the veteran had developed significant tremors 
and spasms on rotation to the left.  His biceps jerk on the 
left was 1+, on the right it was 2+.  His sensation was 
intact bilaterally.  The impression was extension of a 
cervical spine injury, symptomatic and lumbosacral strain 
with left sciatic neuritis, symptomatic.  

At a December 1986 VA examination, the veteran reported that 
he had sustained a severe contusion and probable cerebral 
concussion when struck in the back of the head by a cement 
chute from a cement truck in 1985; that he was not 
hospitalized but he has not worked since then; that later 
electromyography studies indicated some nerve damage probably 
related to the accident.  The impression was status 
contusions to back and head, slightly symptomatic.  

In a March 1997 rating decision, the RO granted service 
connection for a SFW of the left distal biceps and assigned a 
10 percent evaluation.  That decision was based on a January 
1997 VA examination, which indicated that the veteran showed 
the examiner a picture of a left upper extremity, which the 
veteran contended revealed the original scars taken after his 
immediate discharge in 1972.  The examiner observed that two 
inches above the antecubital fossa, the veteran had two 
barely visible scars, which the examiner noted would go 
completely unnoticed but for the photograph shown by the 
veteran.  The veteran complained of some tenderness to 
palpation of the distal biceps muscle; no abnormality was 
palpable.  He had full range of motion of the left shoulder 
and left elbow without any pain.  The examiner noted that the 
veteran had normal muscle mass in the left upper extremity, 
both upper arm, forearm and hand.  Neurologically, the 
examiner noted no evidence of any significant motor function 
loss.  The veteran's deep tendon reflexes were 2+ and equal 
to the right upper extremity.  On sensory testing, the 
veteran claimed that pinprick sensation was decreased from 
the left elbow distally throughout the entire left forearm 
and hand as compared with the right.  However, the examiner 
noted that this sensory loss would not be compatible with 
peripheral nerve or cervical radiculopathy.  The impression 
was an old superficial through-and-through shrapnel wound of 
the distal left upper arm with residual healed, asymptomatic 
scars.  It was the examiner's opinion that the subjective 
sensory loss described by the veteran was not etiologically 
related to his SFW to the left upper arm. 

A July 1997 statement from a private physician, Jeffrey K. 
Evans, M.D., indicated that he had been treating the veteran 
for right shoulder and left elbow pain.  Upon examination, 
Dr. Evans observed some diffuse tenderness over the anterior 
left elbow just above the flexor creaser and over the lateral 
epicondyle.  Range of motion of the elbow expressed, as right 
over the left was extension 0/5, flexion 130/130, pronation 
80/80, and supination 80/80.  There was no pain with forced 
palmar flexion of the left wrist, while there was pain with 
forced flexion of the left long finger.  Muscle strength 
testing in all upper extremity groups was 5/5.  The radial, 
ulnar and median nerve motor branches were intact clinically.  
Left elbow X-rays were normal.  The assessment was left elbow 
lateral epicondylitis and arthrofibrosis of the left elbow 
secondary to shrapnel injury.
 
An April 1998 statement from a private physician, William 
Reid, M.D., indicated that the veteran was on Social Security 
Administration (SSA) disability following a commercial 
accident where he received some nerve damage to his left leg.

A December 1998 outpatient treatment record indicates that 
the veteran had left upper extremity pain and swelling from a 
1985 accident when he was struck in the left shoulder and 
face.  Although the veteran sustained a shrapnel injury to 
his left lateral elbow, his numbness and swelling were not 
noticeable until his accident.  The veteran had numbness in 
his left upper extremity when he drove a car or rested his 
left upper extremity on back of car seat and had had numbness 
in his face since 1985.

The veteran testified during his June 2000 hearing that his 
scar was tender and that he had swelling around the area and 
some fatigue.  He indicated that the swelling extended from 
his elbow along the forearm down to the wrist, so that he no 
longer could wear a wrist watch; that he had problems with 
his hand grip; and that he lost sensation to his hand.  The 
veteran stated that his VA physician referred him to Dr. 
Harris for treatment related to residuals of his SFW. 

As noted above, the veteran has been assigned a 10 percent 
evaluation based on moderate limitation of elbow motion under 
Diagnostic Code 5305.  38 C.F.R. § 4.78, Diagnostic Code 
5305.  Limitation of motion of the elbow warrants a 10 
percent evaluation if moderate and a 20 percent evaluation if 
moderately severe.  
Id.

After reviewing all the evidence of record, the Board finds 
that recent examination and treatment reports have failed to 
reveal evidence of significant muscle fascia loss, prolonged 
infection, prolonged hospitalization in service for 
treatment, or other moderately severe symptomatology related 
to the left biceps such as would warrant an increased rating 
under either the old or current criteria.  Although the 
veteran complained of some tenderness to palpation of the 
distal biceps muscle, the January 1997 examination showed no 
abnormality was palpable.  He had full range of motion of the 
left shoulder and left elbow without any pain.  The examiner 
noted that the veteran had normal muscle mass in the left 
upper extremity, both upper arm, forearm, and hand.  
Neurologically, the examiner noted no evidence of any 
significant motor function loss.  The veteran's deep tendon 
reflexes were 2+ and equal in the right upper extremity.  
Although Dr. Evans observed some tenderness in July 1997, he 
noted that muscle strength testing in both upper extremities 
was 5/5; that the nerve motor branches were intact 
clinically; and that left elbow X-rays were normal.  Only on 
extension was there any difference noted in range of motion 
between the left and right upper extremities.  Since there is 
no medical evidence to show more than moderate limitation of 
motion, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5305.  

The record reflects that the veteran's service-connected SFW 
of the left distal biceps disability is most appropriately 
rated at 10 percent evaluation under Diagnostic Code 5305.  
In so finding, the Board has taken into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, and 4.45.  As it 
appears that the veteran's tenderness complaints in large 
measure supported the assignment of the 10 percent rating 
under Diagnostic Code 5305, the Board is not persuaded that 
he has "additional" range-of-motion loss on use or due to 
weakened movement, excess fatigability, or incoordination 
beyond that contemplated for "moderate" limitation of 
motion of the left elbow.  There is no medical evidence to 
show that pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other symptom results in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under the old or current rating 
schedule.  Although the Board is required to consider the 
effect of pain when making a rating determination, it is 
important to emphasize that the schedular rating does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1996). 

Consideration has also been given to the possibility of the 
assignment of a separate rating for the SFW scars.  In this 
case, the VA examiner noted that the scars were healed, 
barely discernible and asymptomatic.  Moreover, the scars 
have not been demonstrated to be poorly nourished with 
repeated ulceration or tender or painful on objective 
demonstration.  In addition, no limitation of function not 
already compensated for has been shown.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05.  As such, the presence of 
the scars on the left distal biceps does not provide a basis 
for assignment of a separate rating.  See also Chelte v. 
Brown, 10 Vet. App. 268 (1997). 

Should the veteran's disability picture change at any time in 
the future, he of course may reopen his claim for a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, based on 
these findings, the Board can only conclude that residuals of 
the veteran's SFW has been properly rated as 10 percent 
disabling under Diagnostic Code 5305 throughout the appeal 
period.  See Fenderson, 12 Vet. App. at 126-127 (at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  Although the veteran has 
been unemployed since 1985 and was granted SSA disability in 
1989, he admitted that he has not worked because of other 
medical problems not related to his SFW of the left distal 
biceps.  Moreover, the record does not reflect any post-
service hospitalization because of the service-connected 
disability in question.  Thus, the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 227.

Service Connection for Left Forearm and Hand Disorders 
Secondary to 
A Service-Connected SFW Disability

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  In addition, disabilities which are found to be 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (1999).  A claim for secondary service connection, 
like all claims, must be well grounded.  Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order to establish a well-grounded claim, the veteran must 
show competent evidence:  (i) of current disability (a 
medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps, 126 F.3d at 
1467-68; Caluza, 7 Vet. App. at 506.

As stated above, the veteran was awarded service connection 
for a SFW of the left distal biceps and assigned a 10 percent 
evaluation, in a March 1997 rating decision.  The veteran now 
contends that he is entitled to service connection for left 
forearm and hand disorders as they are related to his 
service-connected SFW disability.

With respect to the veteran's service medical records, the 
service records do not indicate any complaints, diagnosis, or 
treatment for a left forearm or hand disorder.

Post-service outpatient medical records indicate that the 
veteran has been treated for residuals of his SFW in 1997 and 
1998 as a result of complaints about swelling and numbness 
affecting his left elbow, forearm and wrist.  

At the VA examination performed in January 1997, the veteran 
complained of some tenderness to palpation of the distal 
biceps muscle but no abnormality was palpable. The examiner 
noted that the veteran had normal muscle mass in the left 
upper extremity, including upper arm, forearm and hand.  
Neurologically, there was no evidence of any significant 
motor function loss.  The veteran's deep tendon reflexes were 
2+ and equal in the right upper extremity.  On sensory 
testing, the veteran claimed that pinprick sensation was 
decreased from the elbow distally throughout the entire left 
forearm and hand as compared with the right.  However, the 
examiner noted that this sensory loss would not be compatible 
with peripheral nerve or cervical radiculopathy.  The 
impression was an old superficial through-and-through 
shrapnel wound of the distal left upper arm with residual 
healed asymptomatic scars.  Further, the examiner opined that 
the subjective sensory loss described by the veteran was not 
etiologically related to his SFW to the left upper arm. 

In a July 1997 statement, however, Dr. Evans observed that 
the extension of the left elbow when compared to the right 
was 0/5 and that there was pain with forced flexion of the 
left long finger.  He noted that the veteran had a history of 
a shrapnel injury to the left anterior elbow and that he had 
been treating the veteran for two months for left elbow pain.  
His assessment was left elbow lateral epicondylitis and 
arthrofibrosis of the left elbow secondary to shrapnel 
injury. 

Finally, the record includes various statements and testimony 
during the June 2000 hearing, made by the veteran and his 
representative contending that the veteran's alleged left 
forearm and hand disorders were related to his service-
connected SFW left elbow disability.

In this case, the Board notes that the veteran has been 
treated for and diagnosed with a current disorder that 
affects his left forearm and hand and that he is service-
connected for a SFW disability.  A post-service statement by 
a private physician, Dr. Evans, indicates a possible link 
between the veteran's left forearm and hand disorders and his 
SFW disability.  In view of this evidence, the veteran's 
claim in this regard is plausible and is thus well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.



ORDER

An initial evaluation in excess of 10 percent for a shell 
fragment wound of the left distal biceps is denied.

Evidence of a well-grounded claim for left forearm and hand 
disorders as secondary to a service-connected shell fragment 
wound disability having been submitted, the appeal is allowed 
subject to further action as discussed below.


REMAND

Having submitted a well-grounded claim for left forearm and 
hand disorders, a remand is required in order to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

A review of the record shows that the veteran reported that 
he was receiving SSA disability benefits.  The claims file 
does not reflect an attempt by the RO to secure a copy of the 
SSA's decision granting benefits.  As these records may 
concern the disabilities at issue, they may be relevant in 
evaluating the claim for service connection and should be 
obtained.  "As part of the Secretary's obligation to review 
a thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On remand, the RO 
should request the SSA's decision granting benefits, and all 
available supporting medical evidence.

The veteran also testified that he had had an industrial 
accident in 1985 and has been unable to work since that time.  
From his testimony it was unclear whether the left forearm 
and hand disorders could be related to that accident, not his 
in-service SFW.  In this regard, the Board notes the VA 
examiner's opinion that subjective sensory loss described by 
the veteran was not etiologically related to his SFW to the 
left upper arm, the December 1998 VA outpatient records, 
which indicate that the veteran's numbness is related to his 
industrial accident, and Dr. Evans' conflicting opinion.  
Therefore, the veteran will be afforded a VA examination for 
purposes of addressing the etiology of his left forearm and 
hand disorders.  

Finally, the veteran testified that he was receiving 
continuing outpatient treatment from the VA and Dr. Harris, 
in addition to Dr. Evans, for his left forearm and hand 
disorders.  Since Dr. Evans has provided an opinion that 
there may be a relationship between the veteran's current 
left forearm and hand disorders and his SFW the treatment 
records including those relied upon by this physician may be 
relevant to this claim and should be obtained.  The VA's 
statutory duty to assist includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  38 C.F.R. § 3.103(a) (1999); see 
Ferraro v. Derwinski, 1 Vet. App. 326, 334 (1991).  On 
remand, the RO should make an attempt to obtain all available 
supporting medical evidence and current treatment records.

Additionally, once a claim is well grounded, the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) must be considered.  
As the RO found the claim for secondary service connection to 
be not well grounded, the veteran's claim has not yet been 
considered by the RO under such provisions.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

2.  The RO should also contact the 
veteran and request that he identify the 
names and addresses of all medical care 
providers who have treated him for his 
left forearm and hand disorders and 
residuals associated with his shell 
fragment wound disability and provide the 
necessary releases to obtain those 
records.  Based on his response, the RO 
should obtain copies of all of the 
records from the identified treatment 
sources, both VA and non-VA (which are 
not already of record), and associate 
them with the claims folder, including 
any treatment records from Drs. Harris 
and Evans. 

3.  The veteran should be afforded a 
special VA muscle and neurologic 
examination to assess the nature and 
etiology of any left forearm and hand 
disorder(s) shown to be present.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies, to 
include X-rays if deemed medically 
feasible, should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  As 
to each disorder which is medically 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that such current left 
forearm/hand disorder is etiologically 
related to the documented in-service 
shell fragment wound as opposed to any 
post-service injury (in particular the 
veteran's 1985 industrial accident).  A 
detailed rationale, to include reference 
to and discussion of the examiner's 
reasons for agreement/disagreement with 
Dr. Evans' July 1997 opinion, would be 
helpful and is hereby requested.

4.  Thereafter, the RO should undertake a 
merits review the veteran's claim on the 
basis of all evidence of record and all 
applicable law and regulations to 
determine whether entitlement to service 
connection for left forearm or hand 
disabilities are warranted.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review. 

The purpose of this remand is to develop the evidence and to 
clarify matters of medical complexity.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matter addressed in this remand 
portion of the decision.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans' Appeals

 


